Order issued October   I   ,   2012




                                            In The
                                  (!1n11r1 nf       nah
                       FiftI! Iitrict uf          ixa at aI1a

                                      No. 05-1O-00286-CV


                  CARDIAC PERFUSION SERVICES, INC
                                                      . AND
                 MICHAEL J OUBRAN, Appel1ants/CrossA
                                                     ppeI1ees
                                             V.
                   RANI)ALL hUGHES, Appellee/Cross
                                                   -Appellant



                                          ORDER




    The Motion for Rehearing filed by appellant
                                                is hereby DENIED.




                                                  ELWTH LANG-MIF